Messrs. Moriarty and Norton
dissented, and expressed their views as follows : —
We dissent from the report of the majority because we are-clearly of the opinion that the vote in dispute was intended for Walter Adams. It is certain that the voter intended to vote for one or both of the Democratic candidates for representative; There can be no escape from that conclusion; no member of the committee undertakes to deny that fact.
If, then, the view of the chairman of the committee, that the voter intended to vote for the two Democrats, be correct, the ballot should be counted for Mr. Adams and for Mr. Frost.
While we admit that this is not an unreasonable view to take of the question, our conviction is that the man who cast the disputed ballot intended to vote for Walter Adams. It was cast in Mr. Adams’ precinct, and therefore may be fairly claimed to have been cast by one of his neighbors. This neighbor, who voted a Republican ticket generally, passed by the candidates for senator without voting for any of them. He came to the name of Mr. Adams, and instead of marking a cross (X) in the square opposite the name he marked the cross (x) on the margin of the ballot opposite the line upon which was printed Adams’ name. The voter *86took the line for his guide in marking the cross (X),— a very natural thing to do.
[Upon the report of the committee, Mr. Bancroft moved to substitute for the recommendation therein, leave to withdraw, a resolution providing for a new election in the district. After debate, the House refused to substitute the resolution upon a yea and nay vote of 39 yeas to 148 nays, and the report was accepted.]
It does seem to us that there is no sense in the argument that the voter intended to vote for Mr. Frost, and for Mr. Frost only, because the point of intersection of the cross is a hair’s breadth below the dividing line between the names of Adams and Frost. If the voter had any such intention as that he would not have begun his cross (X) away up in Mr. Adams’ box. People generally make a cross (X) by drawing the lines downward and not upward. Assuming this to be correct, the point at which the cross (X) was begun clearly disproves the theory of an intention to vote for Mr. Frost, and Mr. Frost only.
It seems to us clear, then, that if the voter did not intend to vote for the two Democratic candidates for representative he certainly intended to vote-for one of them, and that one was Walter Adams, in whose box the cross (X) was begun and opposite whose line the intersection of the cross (x) is. The vote should be counted for Walter Adams, unless the intention of the voter is to be ignored.